MEMORANDUM **
Gerald Deon Motley appeals from his conviction and 180-month sentence for possession with intent to distribute cocaine base, felon in possession of a firearm, and possessing a firearm in furtherance of a drug trafficking crime, in violation of 21 U.S.C. § 841(a)(1), 18 U.S.C. §§ 924(c) and 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *775(1967), counsel for Motley has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Motley has filed a pro se supplemental brief and a reply brief, and the government has filed an answering brief.
Our independent review of the record and briefs, pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.